Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 30, 2000, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Following his separation from employment under nondisqualifying circumstances, claimant collected unemployment insurance benefits from August 1998 to February 1999. The Unemployment Insurance Appeal Board subsequently determined that claimant was ineligible to receive benefits on the basis that he was not totally unemployed, inasmuch as he received compensation for teaching classes at a health club during the relevant time period. The Board then charged claimant with an overpayment of $3,245 in recoverable benefits, determined that his continued certification of eligibility amounted to a willful misrepresentation and reduced his right to receive future benefits by 184 effective days.
We affirm. Substantial evidence supports the Board’s assessment of claimant’s credibility and the inferences drawn from the evidence presented (see, Matter of Luongo [Commissioner of Labor], 276 AD2d 996; Matter of Falco [Sweeney], 246 AD2d 711, lv denied 92 NY2d 815), as well as the separate finding of *694willful misrepresentation (see, Matter of Srinivasan [Commissioner of Labor], 275 AD2d 846; Matter of Murak [Sweeney], 244 AD2d 751).
Claimant’s remaining arguments have been examined and found to be unpersuasive.
Spain, J. P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.